NJK
2
     NJK




13
                       at Docket No. 31.

Any
Any replies shallbebefiled
    reply shall         filednonolater
                                   laterthan
                                          thanFebruary
                                               February28,
                                                        28,2020.
                                                            2020.

IT IS SO ORDERED.

DATED: January
       January 22,
               21, 2020.
               2   2020.
               2



                               ____________________________________
                               NANCY J. KOPPE
                               UNITED STATES MAGISTRATE JUDGE




                                    24
